Title: To George Washington from Gouverneur Morris, 1 January 1796
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir,
            London 1 Jany 1796
          
          In wishing you many & happy years I beg Leave to transmit an Extract from a Letter of Madame de Chattellux lately receiv’d. It is as follows “—This being a safe opportunity I shall acquaint you with those Steps I have taken to sollicit your Country’s Protection, and if possible something more, in favour of my little Alfred whose Situation you are no Stranger to. I have applied to that Purpose to Mr Jefferson and enclos’d a Letter to General Washington: the purport of my demand is to obtain from Congress either a yearly Allowance for my Son or a portion of Lands. Now my dear Sir I wish you would be so kind as to back me, and I need not tell you how grateful I should feel for any friendly Assistance your good Heart prompted you to give me. I flatter myself you will not find my demand indiscreet. I have been advised to take these Steps by reasonable People acquainted with the Manners of your Country, and led to this from the Consciousness that it is a Mother’s Duty to try by all honorable Means to better her Child’s fate”—It is improper for me my dear Sir to say any Thing to you on this Subject: but I could not avoid transmitting the Request, and I must add respecting her Situation (for which as you see she refers to my personal knowlege) that it is extremely narrow and disagreable. Her late Husband had for him his Rank Talents and Reputation but he had nothing more and of Course his Widow possesses nothing of his but his name. I am ever & truly yours
          
            Gouvr Morris
          
         